                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    WASHINGTON CATTLEMEN’S                              CASE NO. C19-0569-JCC
      ASSOCIATION,
10
                                                          MINUTE ORDER
11                           Plaintiff,
                 v.
12
      UNITED STATES ENVIRONMENTAL
13    PROTECTION AGENCY et al.,
14                           Defendants.
15

16

17          The following Minute Order is made by direction of the Court, the Honorable John C.
18   Coughenour, United States District Judge:
19          This matter comes before the Court on the parties’ stipulated motion for an extension of
20   time and notice of final rule (Dkt. No. 63). Having thoroughly considered the stipulated motion
21   and the relevant record, and finding good cause, the Court hereby GRANTS the motion.
22   Defendants and Intervenors shall file their answers or otherwise respond to Plaintiff’s
23   supplemental complaint no later than April 18, 2020.
24          //
25          //
26          //


     MINUTE ORDER
     C19-0569-JCC
     PAGE - 1
 1        DATED this 3rd day of February 2020.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Tomas Hernandez
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0569-JCC
     PAGE - 2
